Citation Nr: 0919148	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for residuals of an injury to the dorsal and 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to July 
1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied service connection 
for schizophrenia and continued a 40 percent evaluation for 
residuals of an injury to the dorsal and lumbosacral spine.  

The Board remanded the case to the RO in November 2004 for 
additional development.  In a December 2005 decision, the 
Board affirmed the RO's denial of the benefits on appeal.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court or CAVC).  In April 
2008, the Court affirmed the Board's denial of service 
connection for schizophrenia, and remanded the claim of 
entitlement to an increased evaluation for residuals of an 
injury to the dorsal and lumbosacral spine for adjudication 
consistent with a March 2008 memorandum decision.  The case 
is once again before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2008 memorandum decision, the Court found that 
the Board in its December 2005 decision adequately discussed 
the application of various diagnostic codes and supported its 
decision to assign a 40 percent rating under Diagnostic Code 
5292.  However, the Court found that the Veteran's increased 
rating claim should be remanded to the Board for 
consideration of an extraschedular rating and a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The Court found that 
the record on appeal included an April 2005 VA examination in 
which the examiner diagnosed the Veteran with "[s]tatus post 
blunt force injury to the lower back in 1972 with subsequent 
pain syndrome involving the back and multiple joints."  The 
Court noted further that the April 2005 VA examiner stated 
that: "The patient is likely unable to work largely due to 
his chronic pain syndrome."  The Court found that the VA 
examiner's notation coupled with the Board's considerable 
recognition of the Veteran's pain, required a discussion of, 
if not a referral for, extraschedular consideration or total 
disability based on individual unemployability (TDIU).  The 
Court found that with no consideration of the provisions of 
38 C.F.R. § 3.321 and 4.16(b), the Board's reasons and bases 
were inadequate for review.  Therefore, the Board's decision 
denying an increased rating for spinal disabilities was set 
aside and the matter was remanded for consideration of an 
extraschedular rating and TDIU.  

Although the Board may not assign an extraschedular rating in 
the first instance because the authority for doing so is 
vested in a particular VA official, the Director of the 
Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  See 38 C.F.R. § 4.16(b) (2007); Bagwell v. Brown, 
9 Vet. App. 337 (1996) (holding that Board is precluded from 
assigning an extraschedular rating in the first instance, but 
the Board is not precluded from considering whether referral 
to the VA officials is warranted); see also VAOPGCPREC 6-96 
(Aug. 16, 1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
delineated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The medical evidence suggests in this case that the Veteran 
is unable to work due to chronic pain syndrome related to his 
service-connected back disability.  Accordingly, the case is 
remanded to the RO for a contemporaneous examination of the 
Veteran which addresses this matter and then, if necessary, 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321.

The April 2008 Court order requires the Board to consider 
whether the Veteran is entitled to a TDIU in conjunction with 
his claim for an increased rating as the Court found this 
matter raised by the record.  These issues are therefore 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  On remand, the RO should 
adjudicate the issue of entitlement to a TDIU in the first 
instance.  The Veteran should be afforded an opportunity to 
submit additional evidence in support of his claim and the RO 
should take any additional development as deemed necessary.  
The Board notes that the Veteran's current combined 
disability rating fails to meet the schedular percentage 
standards of 38 C.F.R. § 4.16(a) for a TDIU.  If, after 
consideration of the Veteran's increased rating claim, the 
Veteran does not meet the schedular requirements for a TDIU, 
the RO should refer the Veteran's TDIU claim to the Director 
of the Compensation and Pension Service for consideration of 
entitlement to a TDIU on an extraschedular basis under 
section 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) as well as 
the elements of a claim for a total 
disability rating under 38 C.F.R. § 
4.16(b).  The Veteran should be asked to 
furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he is 
unable to follow a substantially gainful 
employment due to his service-connected 
chronic spinal disability. This evidence 
may include records pertaining to lost 
time or sick leave used due to his 
service-connected disability, any 
correspondence from an employer or 
physician that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
spinal disability characterized as 
residuals of injury to the dorsal-
lumbosacral spine.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion 
(with and without repetition).  He/she 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

(b)  The examiner should indicate whether 
the Veteran's service connected dorsal-
lumbosacral disability is consistent with 
intervertebral disc syndrome and, if so, 
comment on the frequency and duration of 
any incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(c)  After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's residual injury, 
dorsal-lumbosacral spine, including any 
associated neurological impairment or 
bladder, bowel, or sexual dysfunction.  

(d)  The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's service-
connected residuals of injury to the 
dorsal-lumbosacral spine causes marked 
interference with his employment beyond 
that anticipated by a schedular evaluation 
of 40 percent or, in the alternative, 
renders him unable to follow a 
substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.  If the examiner 
cannot determine whether the Veteran's 
spinal disorder causes marked interference 
with his employment beyond that 
anticipated by a schedular evaluation of 
40 percent on a medical scientific basis 
without resort to speculation, the 
examiner should clearly specify so in the 
report with an explanation as to why this 
is so.

3.  The AMC/RO must refer the Veteran's 
claim for an increased evaluation for 
residuals of an injury to the dorsal and 
lumbosacral spine, to the Chief Benefits 
Director of VA's Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

4.  The AMC/RO must adjudicate the 
Veteran's claim of entitlement to a TDIU.  
The AMC/RO should furnish the Veteran 
appropriate VCAA notice, and the Veteran 
should be afforded an opportunity to 
submit additional evidence in support of 
his claim.  The AMC/RO should take any 
additional development as deemed 
necessary.  The Veteran should be provided 
notice of this decision, and afforded the 
opportunity to place such issue in 
appellate status by the filing of a notice 
of disagreement to any adverse decision 
and after the issuance of a statement of 
the case, the filing of a timely 
substantive appeal on the issue of 
entitlement to a TDIU.  

If the RO determines that the Veteran does 
not meet the schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a), the claim 
must be referred to the Chief Benefits 
Director of VA's Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

5.  If the determination on the Veteran's 
increased rating issue remains adverse to 
the Veteran, the Veteran should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision.  The 
Veteran and his attorney should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
